SAYRE, J.
The transcript contains copies of the appellant’s petition for a writ of habeas corpus, the writ, the return, and a history of what occurred upon *114a. hearing of the writ set forth in a paper which states that it was presented to and signed by the judge as a bill of exceptions, though it shows no exception reserved to any ruling made in the premises. It contains no certificate of appeal, as the statute (Code 1907, § 6245) requires. It fails, therefore, to connect the petitioner with the presence in this court of the transcript.—Ex parte Rutledge, 118 Ala. 651, 24 South. 1004.
The cause is therefore stricken from the docket.
Dowdeld, C. J., and Anderson and Somerville, JJ., concur.